Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-25 are pending.
Claim 1 is the independent claim.
Claims 1-25 are currently amended.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of claim 1.  In particular the use of electromagnetic waves of multiple frequencies and determining the amplitude and phase of each echo signal is novel.
Morris et al., 2004, “Ground Penetrating Radar for Concrete Evaluation Studies”, teaches using a single frequency microwave emitter.  The system depends upon the reflection strength and two-way travel time.  It is silent concerning using multiple frequencies or combine amplitude and phase.
Zoughi teaches using microwaves to determine the state of concrete based on the coefficient of reflection.  It in no manner teaches the multiple frequency analysis of claim 1.

Tanaka, US 2003/0098697, teaches using a microwave system to transmit an electromagnetic wave into the concrete and to then measure the signal.  The teaching states that any number of frequencies can be used, but the system and analysis are based on using a single frequency.
Jahn, GB1591678, teaches using microwaves to produce images of concrete structures to determine their structure.  It in no manner performs an amplitude and phase analysis at multiple frequencies to perform the analysis.
Thus claim 1 is allowed.  Claims 2-25 are dependent upon the allowed claim and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857